Citation Nr: 0611777	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-16 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1998 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for a left foot disorder.  The claim was subsequently 
transferred to the Philadelphia, Pennsylvania, RO.

The April 2003 rating decision also denied the veteran's 
claim for entitlement to service connection for bilateral 
hand disorders.  The veteran filed a timely notice of 
disagreement with the RO's decision, and a Statement of the 
Case (SOC) was issued in September 2003.  A substantive 
appeal, however, was not filed, and the RO has closed the 
appeal of the claim.  The matter of entitlement to service 
connection for bilateral hand disorders is not currently on 
appeal and will not be further addressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that subsequent to the issuance of the 
SOC in September 2003, additional VA medical records 
pertaining to diagnosis and treatment of left foot disorder 
was associated with the claims file.  The RO has not 
considered this pertinent evidence and a Supplemental 
Statement of the Case (SSOC) has not been issued.  Due 
process considerations require that this be accomplished.

Review of the service medical records indicate that at 
enlistment in July 1998, orthopedic evaluation noted 
bilateral bunion deformity.  The evaluation report indicates 
that the veteran had had surgery of the left foot in 1993, 
with recurrence.  She denied pain or functional limitation 
and there were no other abnormalities.  The examiner noted 
that the veteran would need shoe accommodation (requiring 
wider shoes).  No other adjustments or limitations on 
activities were necessary.  

During service, she had problems with her left foot and 
required surgery.  It is not readily evident from review of 
the service medical records whether or not there was increase 
in the pre-existing disability beyond the natural progress of 
the disease.  The complexity of the disability picture 
presented in this case requires a medical opinion on the 
issue of aggravation.  Therefore, a VA examination should be 
accomplished.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

In addition, it is noted that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a claim for service 
connection.  The RO must correct any defects in VCAA notices 
previously provided the veteran.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for her left foot 
disorder since October 2004, the date of 
last evidence in the file.  After securing 
the necessary release, the RO should obtain 
these records.  Specifically, the RO should 
request VA treatment records from the 
Wilkes Barre, Pennsylvania VA Medical 
Center from October 2004 to the present.

3.  The veteran should be scheduled for a 
VA foot examination to address the issue of 
in-service incurrence/aggravation of any 
left foot disorder.  All indicated tests 
and studies are to be performed.  The 
claims file must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  

Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether the 
veteran's pre-existing left foot disorder 
underwent permanent increase in severity to 
the underlying disorder during service, or 
whether the complaints documented during 
service represent no more than an 
exacerbation of symptoms.  If there was an 
increase in the severity of the underlying 
disability, the examiner should provide an 
opinion on whether that increase was due to 
the natural progress of the disorder.  If 
any left foot disorder is deemed to have 
been first manifested in service, that is, 
it did not pre-exist service, the examiner 
should so indicate.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If any benefit 
sought on appeal is not granted, the 
veteran should be provided an SSOC which 
includes a summary of any additional 
evidence submitted, all applicable laws and 
regulations, and the reasons for the 
decision.  She should then be afforded an 
applicable time to respond.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





